Judgment unanimously reversed, on the facts, on the ground of the excessiveness of the verdict and a new trial ordered, with costs to defendant, unless the plaintiffs stipulate to reduce the verdict to the sum of $40,000, in favor of the plaintiff Cora Kohlmann and the sum of $12,000, in favor of the plaintiff Herman Kohlmann, in which event the judgment, as so modified, is affirmed, with costs to defendant. Settle order on notice. Concur — Botein, P. J., Breitel, M. M. Frank, McNally and Stevens, JJ.